         Case 6:20-cv-00062-DLC Document 6 Filed 08/12/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  ROYAL DAVIS, GARY MARBUT,
  TOM HARSCH, and THERESA                          CV 20–62–M–DLC
  HARSCH,

                      Plaintiffs,                   ORDER

        vs.

  COREY STAPLETON, in his official
  capacity as Montana Secretary of State,

                      Defendant.

      Plaintiffs filed suit in this matter on August 11, 2020 and moved for a

temporary restraining order and preliminary injunction that day (Doc. 3), seeking

relief by August 20, 2020.

      Accordingly, IT IS ORDERED that Defendant shall file a response on or

before August 17, 2020. Such response shall address the threshold question of this

Court’s jurisdiction over this matter, as well as any argument on the merits.

      IT IS FURTHER ORDERED that Plaintiffs shall serve this Order upon

Defendant.




                                        -1-
  Case 6:20-cv-00062-DLC Document 6 Filed 08/12/20 Page 2 of 2




DATED this 12th day of August, 2020.




                              -2-
